Exhibit Certification pursuant to 18 U.S.C. Section 1350, As adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the filing of the Annual Report on Form 10-K for the year ended December 31, 2008 (the “Report”) by Aspyra, Inc. (“Registrant”), the undersigned hereby certifies that to her knowledge: 1.The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Registrant as of and for the periods presented in the Report. Date: April10, 2009 /s/ Anahita Villafane Anahita Villafane, Chief Financial Officer A signed original of this written statement required by Section 906 has been provided to Aspyra, Inc. and will be furnished to the Securities and Exchange Commission or its staff upon request.
